Citation Nr: 0607651	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  96-18 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed colon disorder, including as due to undiagnosed 
illness.

2.  Entitlement to service connection for a variously 
diagnosed gastrointestinal disorder claimed as hiatal hernia, 
including as due to undiagnosed illness.

3.  Entitlement to service connection for a variously 
diagnosed skin disorder, claimed as a growth on the back, 
including as due to undiagnosed illness.

4.  Entitlement to service connection for a right knee 
disorder, including as due to undiagnosed illness.

5.  Entitlement to an increased evaluation for degenerative 
joint disease of the cervical spine, rated 10 percent from 
May 28, 1996, and 20 percent from February 9, 2002.

6.  Entitlement to an increased (compensable) evaluation for 
degenerative joint disease of the thoracic spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active military service from August 1977 to 
July 1992 included service in the Southwest Asia theater of 
operations from October 1990 to April 1991.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from June 1995 and February 1998 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  The RO in June 1995 denied service 
connection for hiatal hernia, right knee, and colon 
disorders, and in February 1998 it denied service connection 
for a skin disorder, and denied increased evaluations for the 
disability of the cervical spine and the thoracic spine.  The 
record shows the veteran continued the appeal for an 
increased evaluation for the cervical spine disability after 
a RO rating decision in January 2000 assigned a 10 percent 
evaluation from May 28, 1996, and a March 2003 rating 
decision increased the disability evaluation to 20 percent 
from February 9, 2002. 

In February 2001 and July 2003, the Board remanded this case 
to the RO for further development.  The case was recently 
returned to the Board.

The Board observes that the February 2001 Board remand 
included the issue of entitlement to a disability rating in 
excess of 10 percent for degenerative arthritis of the right 
ankle.  In correspondence the RO received in June 2001, the 
veteran indicated the disability should be rated 20 percent.   
The RO rating decision in March 2003 that granted a 20 
percent evaluation for the right ankle from October 19, 2002, 
advised him this was the highest rating available for the 
disability as shown.  He was notified of the increase in 
April 2003 and he received a copy of the rating decision.  
Neither the veteran nor his representative directed any 
further argument to the right ankle disability and it was not 
included in the March 2003 or May 2005 supplemental 
statements of the case.  It was not listed as an appeal issue 
in the July 2003 Board remand.  Therefore, in light of the 
veteran being awarded the desired rating and directing no 
additional argument to the rating increase or the effective 
date for the increased evaluation, the Board will proceed as 
if the issue is withdrawn, and this decision will address the 
remaining appeal issues.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993); 38 C.F.R. § 19.38 (2005).


FINDINGS OF FACT

1.  There is no competent evidence associating a colon 
disorder identified with known clinical diagnoses of 
microscopic colitis and colon polyps, to the veteran's active 
military service on any basis.

2.  There is no competent evidence associating a 
gastrointestinal disorder identified with known clinical 
diagnoses of gastroesophageal reflux disease (GERD), 
esophagitis, gastritis and likely duodenal ulcer, but claimed 
as hiatal hernia, to the veteran's active military service on 
any basis.

3.  There is no competent medical evidence associating a skin 
disorder identified with known clinical diagnoses of eczema, 
xerosis cubitus, and seborrheic dermatitis, to the veteran's 
active military service on any basis.

4.  There is no current medical diagnosis of a disability of 
the right knee or of objective indicators of disability not 
associated with a known clinical diagnosis.

5.  Prior to February 9, 2002, degenerative joint disease of 
the cervical spine was objectively manifested by demonstrable 
limitation of motion or satisfactory evidence of painful 
motion that was not more than mild in severity; there were no 
objective neurologic manifestations such as sensory loss or 
motor impairment.

6.  From February 9, 2002, the objective manifestations of 
degenerative joint disease of the cervical spine are painful 
and appreciably limited range of motion in all planes that 
was moderate with functional limitation in standing and 
manual type activities forward flexion limited to no less 
than 30 degrees due to pain; there is no established 
neurologic deficit related to the cervical spine disability.  

7.  Degenerative joint disease of the thoracic spine was 
manifested by satisfactory evidence of limited and painful 
motion in rotation, interference with sitting, and 
generalized tenderness from October 19, 2002. 


CONCLUSIONS OF LAW

1.  A variously diagnosed colon disorder was not incurred in 
or aggravated by military service, including as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

2.  A variously diagnosed gastrointestinal disorder claimed 
as hiatal hernia was not incurred in or aggravated by 
military service, including as due to undiagnosed illness, 
and ulcer disease may not be presumed to have been incurred 
or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2005).

3.  A variously diagnosed skin disorder, claimed as a growth 
on the back, was not incurred in or aggravated by military 
service, including as due to undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

4.  A right knee disorder was not incurred in or aggravated 
by service, including as due to undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

5.  The criteria for an increase in the 10 percent evaluation 
from May 28, 1996, and the 20 percent evaluation from 
February 9, 2002, for degenerative joint disease of the 
cervical spine have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5290 (effective prior to September 26, 2003); Diagnostic 
Code 5242 (effective September 26, 2003).

6.  The criteria for a 10 percent evaluation for degenerative 
joint disease of the thoracic spine have been met from 
October 19, 2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5291 
(effective prior to September 26, 2003); Diagnostic Code 5242 
(effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the date the veteran's claims for 
service connection and claims for increase originated at the 
RO.  The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  VA issued regulations to implement the VCAA in 
August 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

As to the issues on appeal, the June 1995, February 1998, May 
1999, and March 2003 rating decisions, the January 2000 
Hearing Officer decision, the February 1996 and June 1999 
statements of the case, and the April 1997, January 2000, 
March 2003, and June 2005 supplemental statements of the case 
apprised the veteran of the information and evidence needed 
to substantiate the claims, applicable law in adjudicating 
the appeal, and the reasons and bases for VA's decision on 
each occasion.  Furthermore, these documents outline the 
specific evidence that was considered when the determinations 
were made.  In addition, in March 2001, August 2003 and July 
2004 letters, the veteran was informed of the provisions of 
the VCAA and was advised to identify any evidence in support 
of the claims that had not been obtained.  

Although the representative appears to argue that the VCAA 
notice was deficient, the Board observes that collectively 
the correspondence advised the veteran of the evidence to 
submit to show that he was entitled to service connection 
claimed gastrointestinal, colon, right knee and skin 
disorders and increased ratings for the cervical spine and 
the thoracic spine.  Together these letters specifically 
informed the veteran that VA would obtain pertinent federal 
records.  The veteran was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  The RO also satisfied the duty to assist through 
February 1996 and February 1998 letters directed to his 
claims for service connection based on undiagnosed illness.  
As such, the Board finds that the correspondence VA issued 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claims as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  A VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
of the claims for service connection for the claims for 
increased ratings for the cervical spine and the thoracic 
spine, and as a result the timing of the notice does not 
comply with the express requirements of the law as discussed 
in Pelegrini.  In any event, the development overall complies 
with the notice and duty to assist obligations established in 
the VCAA.

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  Collectively, 
the correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the July 2004 
letter had a specific reference on page 2 that, in essence, 
invited him to submit any evidence he may have that pertained 
to the claim and was an adequate presentation of the fourth 
element.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and that he was provided a single notice covering 
all content requirements expressly, albeit not before the 
initial determination, is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) noting the factors of 
essential fairness of the adjudication and whether the 
claimant had a meaningful opportunity to participate 
effectively in the processing of the claim are relevant where 
VCAA notice occurs after the initial adjudication.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA examinations and medical records, 
and private treatment records the veteran identified.  The 
veteran also testified at two RO hearings.  Thus, the Board 
finds the development is adequate when read in its entirety 
and that it satisfied the obligations established in the VCAA 
and the February 2001 and July 2003 remand orders.  

In summary, the Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims.  His hearing testimony supplemented 
relevant clinical records and examinations in the file.  VA's 
duty to assist the veteran in the development of the claims 
has been satisfied and the Board will turn to a discussion of 
the issues on the merits.





Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  A number of specific 
disabilities enumerated in the statute and in VA regulations, 
such as arthritis and ulcer disease, are presumed by law to 
have been incurred in service if shown to have been manifest 
to a degree of 10 percent or more within one year following 
the date of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Regarding compensation for certain undiagnosed illnesses 
(disability not attributable to known clinical diagnoses), 
signs or symptoms that may be a manifestation of an 
undiagnosed illness include unexplained rashes or other 
dermatological signs or symptoms, gastrointestinal signs and 
symptoms, or joint pain that are manifest to the required 
degree within the applicable period.  See 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317 (a)(1)(i) (2005) providing manifestations 
to the required degree not later than December 31, 2006. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  It is the obligation of 
VA to render a decision which grants every benefit that can 
be supported in law while protecting the interests of the 
Government, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. §§ 3.103, 3.303(a).  

The representative has asserted that the microscopic colitis 
and polyps, hiatal hernia symptoms and GERD had there onset 
during his active duty, that the currently diagnosed skin 
condition, psoriasis and eczema, had there onset during 
active service, that right knee chondromalacia was diagnosed 
during service and that the condition would be shown with a 
thorough orthopedic examination and not by radiology alone.  
Thus, the representative identifies variously diagnosed skin, 
gastrointestinal and colon disorders as being at issue.

The examination in July 1977 for entry into military service 
noted a right knee scar and no pertinent history for the 
knee.  Chondromalacia of the right knee was reported late in 
1977 and described as severe, but with a normal knee 
examination.  A follow-up examination noted right knee 
sprain.  Chondromalacia was noted again after therapy for the 
right knee early in 1978 and after twisting the knee later in 
June 1978, which noted history of childhood subluxing 
patella.  Gastritis was assessed for stomach pain late in 
1978.  The service records in January 1980 did show the 
removal of a nontender enlarging nonpigmented lesion in the 
left axilla diagnosed as squamous papilloma.  There was a 
reference to chondromalacia of the knees early in 1980, 
gastritis in August 1985 and right knee strain in April 1986.  
Periodic examinations in May 1983, April 1986, August 1987 
and August 1988 pertinently negative.  The April 1986 
examination had a history of gastroenteritis and the August 
1988 examination noted left knee arthroscopy.  Several 
evaluations in late 80's for rectal bleeding found 
hemorrhoids, which have been service-connected.  He was 
evaluated for diarrhea late in 1990 that was felt to be 
viral.  An upper gastrointestinal series in July 1991 showed 
no hiatal hernia, reflux or esophagitis and no ulcer.  The 
impression was active duodenitis in which an active ulcer 
could not be identified.  There was no elaboration of his 
complaint of nausea, vomiting and diarrhea in September 1991.  
The separation examination in July 1992 showed normal skin, 
no reference to the right knee or the colon, and no 
elaboration for his history of gastrointestinal complaints.  
He gave no history of skin disease.  

The veteran did not claim service connection for any of these 
disorders on his initial VA compensation application which 
the RO received in July 1992.  He did not mention them on the 
initial VA examination late in 1992, although an X-ray in 
October 1992 was interpreted as showing patellofemoral 
degenerative changes of both knees.  The report of VA 
hospitalization in January 1993 noted negative skin and no 
reference to any right knee disability.  A general medical 
examiner in December 1993 noted the skin examination was 
negative as was the digestive system.  Regarding the right 
knee, a VA examiner in January 1994 noted the veteran 
complained of pain after weight bearing or walking and of 
pain being brought on by activity.  The examiner reported a 
full range of motion, no effusion, stable ligaments and no 
other focal findings.  The examiner stated that the veteran's 
pain was not localized well by palpation and the assessment 
was an essentially normal examination.  A VA examiner in 
January 1994 also reported negative skin.

He first mentioned the right knee, hiatal hernia and colon 
condition in May 1995 correspondence to the RO wherein he 
asserted all were initially treated during military service.  
He added the Persian Gulf service link to these disorders in 
his January 1996 correspondence wherein for the first time he 
mentioned a recurring growth on the back, also as a "Persian 
Gulf related symptom."  His hearing testimony in May 1996 
recalled the diagnosis of chondromalacia of the right knee 
during service and that he complained about the right knee at 
the discharge examination and sought treatment immediately 
afterward for problems that were now worse (T 2-3).  He 
recalled that colon problems, diagnosed as polyps, began in 
Saudi Arabia with hemorrhoid and abdominal pain (T 5-6).  As 
for hiatal hernia, he had upper stomach pain in Saudi Arabia, 
then he had the same problem after service and he was first 
told he had hiatal hernia in 1994 (T 7-8).  

The VA clinical records starting in mid 1995 show an often 
reported diagnosis of colonic polyps and microscopic colitis 
and ulcerative colitis versus inflammatory bowel disease, and 
history of hiatal hernia.  A hiatal hernia was not shown on a 
diagnostic study performed in June 1995.  An endoscopy in 
January 1995 noted gastric erosion and nonspecific 
esophagitis but there was no mention of hiatal hernia.  
Thereafter, a VA examiner in February 1996 noted the 
veteran's complaint of the right knee being injured in high 
school and thereafter during physical training with pain 
since then and swelling.  The examiner noted the range of 
motion was 0-125 degrees and there was lateral joint line 
tenderness but no instability.  The examiner gave no 
assessment other than describing the veteran as exaggerative 
on examination with complaints including knee pain.  The 
interpretation for the right knee X-ray was a normal right 
knee.  A VA examiner in June1997 stated the right knee had a 
normal range of motion and was stable. 

The VA skin examiners in June 1997 and March 1998 did not 
identify a recurring lesion of the back and the veteran did 
not offer that history.  Although the examiner in June 1997 
did not provide a diagnosis for the veteran's complaints, on 
reexamination in March 1998 the examiner reported mild eczema 
and stated that there was no evidence of a service connected 
disability.  Neither reported any residual of the squamous 
papilloma removed during military service.

A VA neurology examiner in March 1998 noted the history of 
GERD.  The VA examiner for the right knee reported a range of 
motion 0-95 degrees with medial patellar tenderness of the 
knee, negative patellar ballottement and no effusion.  The 
examiner noted diffuse pain, and that the veteran described 
basic training injury to the knee.  The examiner stated that 
the knee pain certainly may be related to the injury 
described, but it was unclear whether it was disabling since 
the veteran could perform activities of daily living.  The 
gastrointestinal examiner in March 1998 noted the history of 
GERD and gastritis and adenomatous colonic polyps.  A 
diagnostic study in April 1998 was unremarkable for hiatal 
hernia and the impression was deformed pylorus.  The records 
from Deaconess Hospital show a history of GERD was reported 
in October 1999.  

His hearing testimony in December 1999 regarding the colon 
was that he had several evaluations and bowel infection 
requiring antibiotics (T 8-9).  There was no reference to a 
current evaluation noting hiatal hernia (T 9-10).  He 
described the claimed skin disorder as occasional 
discoloration and pimpling of skin (T 10).  

The record of his VA hospitalization in August 2000 showed 
the following gastrointestinal history: GERD, colonic polyps 
in 1995 and 1998, esophagitis, gastritis and likely duodenal 
ulcer in the 1995 and 1998.  There was no reference to a 
history of hiatal hernia, skin disorder or a right knee 
disorder.  A VA general medical examiner in February 2002 
noted no skin rash.  The joints examiner reported no right 
knee pain with patellar shrug or loading.  The range of 
motion was 0-130 degrees in both knees and the ligaments were 
stable.  The more recent VA clinical records report tubular 
adenoma as a diagnosis for colon polyps in September 2002 and 
contain the previously reported gastrointestinal history.  A 
report in October 2002 noted no skin lesions.  Seborrheic 
dermatitis and xerosis cubitus were reported in an April 2004 
clinical record entry.  A VA hospital report in July 2004 
noted the skin was negative.  A clinical record entry in 
October 2004 noted he was being followed-up for eczema of the 
hands, the back and the knees.

As for service connection for a variously diagnosed 
gastrointestinal disorder claimed as hiatal hernia, a 
variously diagnosed colon disorder, a right knee disorder, 
and a variously diagnosed skin disorder claimed as a growth 
of the back, the evidence of record leaves no doubt as to the 
veteran's status as a Persian Gulf War veteran.  There is 
official documentation of record in this regard.  The 
question before the Board then, is whether he meets the 
criteria of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, i.e., 
that he exhibit objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of 38 C.F.R. § 3.317, and if so, 
whether the signs or symptoms became manifest either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent not later than December 31, 2006, and 
that such symptomatology by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  He has the known clinical diagnosis of 
GERD, esophagitis, gastritis and likely duodenal ulcer.  For 
the skin, diagnoses are eczema, xerosis cubitus and 
seborrheic dermatitis.  For the colon, the diagnoses are 
colitis and colon polyps.  These are known clinical diagnoses 
which removes these disorders from consideration as 
undiagnosed illnesses.  In addition, the several VA examiners 
have not reported persistence of signs or symptoms for the 
right knee, including knee pain, or attributed any right knee 
manifestation to an undiagnosed joint illness for the right 
knee.  

Furthermore, these known disorders have not been linked to 
military service by competent evidence.  Thus even if the 
service department records mention skin, right knee or 
gastrointestinal complaints, there is no competent evidence 
linking a disability to military service on any basis and the 
veteran has not provided such evidence.  The necessity of a 
medical examination/opinion does not attach where as here a 
veteran simply relates a disorder to military service and 
there is no competent medical opinion relating it to service 
or other competent evidence he suffered an event or injury 
that may be associated with symptoms he reported.  See Duenas 
v. Principi, 18 Vet. App. 514, 519-20 (2004).  This burden 
typically cannot be met by lay testimony or assertions 
because laypersons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  Furthermore, continuity of symptomatology is not 
established solely through testimony, and where, as here, 
there is no medical evidence indicating continuous 
symptomatology for any claimed disorder.  McManaway v. West, 
13 Vet. App. 60, 66 (1999).  The veteran's separation 
examination is followed with several years of VA evaluations 
that did not report any complaint of skin, colon or 
gastrointestinal disorders, although the veteran claimed 
through testimony that he had continuous manifestations.  
This recollected history is contradicted in the well 
documented record of treatment and the Board assigns no 
probative weight to it.  

Regarding a right knee disability, the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Although 
the record did refer to chondromalacia during military 
service, the separation examination was unremarkable and 
chondromalacia is not mentioned on any examination completed 
after military service.  Nor has there been confirmation of 
degenerative changes in the knee mentioned in an October 1992 
radiology report.  Clinically VA examiners in October 1992, 
January 1994, February 1996, June 1997 and February 2002, in 
essence, described no objective findings and no disability of 
the right knee, and no disability is shown in the more recent 
clinical reports.  As to the VA examiner's statement in March 
1998 of knee pain possibly being related to the injury he 
described during service, the Board must emphasize that pain 
alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  38 C.F.R. §§ 3.103, 3.303(a).  
See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
The current diagnosis of a disability of the right knee is a 
critical element missing and it requires competent medical 
evidence of its existence as a well as any nexus to a 
service-connected disability or military service.  See 
Duenas, supra. 

The appellant did not challenge the specific conclusions with 
any competent medical evidence in response to the VA 
examinations that found no service connected skin disorder or 
no current right knee disorder.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995); Davis v. West, 13 Vet. App. 178, 185 
(1999) and Struck v. Brown, 9 Vet. App. 145, 155 (1996)  See 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Therefore, the Board finds, the preponderance of the 
evidence is against the various claims and the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Increased Ratings

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, in a claim for increase such as the 
veteran's, the regulations do not give past medical reports 
precedence over current findings where such current findings 
are adequate and relevant to the rating issue.  See Powell v. 
West, 13 Vet. App. 31 (1999), Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The Board notes that 38 U.S.C.A. § 5110(a), (b)(2) provide 
that the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later, and unless specifically provided on 
basis of facts found.  See 38 C.F.R. §§ 3.400, 3.400(o)(1), 
(2) providing, in general, in a claim for increase where the 
increase does not precede the date of claim, the effective 
date is governed by the later of the date that it is shown 
that the requirements for an increased evaluation are met or 
the date the claim for an increased evaluation is received.  
See, Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.  
Thus the Board's determination as explained below that a 
rating increase for the thoracic spine should be assigned for 
the period from October 19, 2002, is in accord with this 
interpretation of the regulations.

This appeal is based on a February 1998 rating decision, and 
the veteran's claim requires a review of both versions of the 
rating criteria for the cervical spine and the thoracic 
spine.  Where, as here, the amended regulations expressly 
provide for an effective date, and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  See generally 38 U.S.C.A. § 
5110(g) (West 2002).  DeSousa v Gober, 10 Vet. App. 461, 467 
(1997).  See also McCay v. Brown, 9 Vet. App. 183, 187 (1996) 
("plain language of section 5110(g) prohibits a retroactive 
award prior to the effective date of the legislation"), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  See also VAOPGCPREC 
3-2000 and 7-2003.  The newly published criteria for the 
spine offer substantive revision and are seen as more 
favorable to the appellant than the rating provisions 
previously in effect and thus choosing between the versions 
is a material consideration here.  Bernard v. Brown, 4 Vet. 
App. 384 (1993), see also VAOPGCPREC 3-00.  

Deleted were comparative terms such as "mild" or "severe" 
that existed in the former criteria.  Added were objective 
and quantifiable criteria primarily limitation of motion 
specified in specific or combined degrees of motion for the 
spine permitted more consistent evaluation based on objective 
criteria.  However, the revised criteria cannot be applied 
earlier than their effective date, which in this case is in 
late September 2003 for the spine criteria and would apply to 
only a brief portion of the appeal period.  Bernard, supra. 
and VAOPGCPREC 3-00.  

The Board observes that the veteran has not been diagnosed 
with intervertebral disc syndrome, so the rating scheme for 
that disability, also amended during this appeal, is not 
applicable.  There must be independent medical evidence to 
support the diagnosis before it could be substituted as an 
applicable alternative rating scheme for the spine.  See, 
e.g., Butts v. Brown 5 Vet. App. 532, 540 (1993) citing 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991)(where 
RO and the Board had evaluated a claimant's condition under 
the wrong diagnostic code, the court selected the correct 
code and directed Board to evaluate condition under that 
code).  Shifting diagnostic codes may appear harmless but may 
create confusion as to the criteria employed in a disability 
evaluation and the extent of the service-connected pathology.  
See, e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  See also 38 C.F.R. §§ 4.2, 4.21.  Furthermore, there 
is no reference to ankylosis of the cervical spine or the 
dorsal spine, so the rating scheme for ankylosis under either 
version of the rating scheme is not applicable.

The rating schedule amendments effective September 26, 2003, 
instituted a general rating formula for evaluating diseases 
and injuries of the spine, including degenerative arthritis 
of the spine under Diagnostic Code 5242.  See 68 Fed. Reg. 
51,454, 51,456-57 (Aug. 27, 2003).  Under the former rating 
criteria, limitation of motion of the cervical spine was 
rated as follows: severe, 30 percent, moderate, 20 percent, 
and slight, 10 percent.  Limitation of motion of the dorsal 
spine was rated as follows: severe or moderate, 10 percent, 
and slight, 0 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 
5290, 5291.  There was no standardized range of motion for 
the cervical spine or the dorsal spine included in the prior 
version of the rating schedule.  38 C.F.R. § 4.71 (2002).  

Under the new general rating formula for diseases and 
injuries of the spine, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  The current 
version of the rating scheme also provides a 30 percent 
evaluation for limitation of forward flexion of the cervical 
spine to 15 degrees or less.  The normal ranges of motion for 
each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  There is no separately stated range of 
motion or rating scheme for the thoracic (dorsal) spine.  

The proposed general rating formula provided criteria for the 
cervical and thoracolumbar spinal segments only, excluding a 
separate set of criteria for the thoracic (or dorsal) segment 
of the spine.  VA stated that the thoracic segment of the 
spine consists of the twelve thoracic vertebrae, and that 
because the thoracic and lumbar segments ordinarily move as a 
unit, it is clinically difficult to separate the range of 
movement of one from that of the other.  This combination of 
segments is also used in the 1984 AMA Guides.  VA proposed to 
replace the term ``dorsal'' with the term ``thoracic'' 
throughout this section, in keeping with current medical 
terminology.  See 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  
There was no change in the final version.  However, the 
regulations provide explicitly that the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14.  The veteran has a low back pain 
disability rated nonservice-connected. 

The veteran asserts that the cervical spine disability causes 
more limitation of motion that the 20 percent evaluation 
compensates and that the thoracic spine disability is 
manifested by pain and warrants at least a minimum 
compensable evaluation.  

The Board has reviewed the record and finds that it does not 
support an increased evaluation for the cervical spine under 
either version of the rating scheme.  For example, the VA 
examiner in June 1997 noted complaints of neck no neurologic 
symptoms.  The examiner stated there was absolutely nothing 
abnormal as the veteran could touch his chin to his chest 
without any pain.  Hyperextension to 25 degrees was somewhat 
painful, and he stated that lateral bending to 15 degrees was 
painful.  The midline of cervical spine was tender to 
palpation.  A VA neurology examiner in March 1998 noted no 
residual myelopathy from a neck injury.  The cervical spine 
examiner reported forward flexion 50 degrees, extension 20 
degrees, lateral bending 40 degrees bilaterally, and rotation 
70 degrees bilaterally, and bilaterally symmetric reflexes.  

At the December 1999 hearing he reported continuous cervical 
spine pain that was sharp at times and localized and that he 
had limited motion and took medication (T 2-3).  
Electrodiagnostic studies in May 2000 were interpreted as 
showing no evidence of left cervical radiculopathy.  VA 
records show an X-ray in February 2002 was interpreted as 
showing normal cervical vertebra.   A VA examiner on February 
9, 2002, reported tenderness with palpation at C4 and the 
anterior midline.  The range of motion of the cervical spine 
was flexion 45 degrees, extension 25 degrees, lateral bending 
15 degrees and rotation 45 degrees.  Repeat electrodiagnostic 
studies in March 2002 were interpreted as showing no evidence 
of right radiculopathy.  

On reexamination on October 19, 2002, the veteran complained 
of radiating pain into the left upper extremity.  The range 
of motion cervical spine approximated flexion 90 degrees, 
extension 40 degrees, right lateral bending 20 degrees to the 
right and 15 degrees to the left, and rotation 70 degrees to 
the right and 20 degrees to the left.  The veteran complained 
of radiating pain with rotation to the left.  The examiner 
stated that the cervical range of motion was notably limited 
in rotation and lateral bending to the left and would cause 
functional limitation in standing and manual type activities.  
The examiner stated that the spinal pain in general could 
cause pain with sitting and that there was significant 
discomfort with the cervical range of motion.

In January 2003, the VA examiner noted pain with forward 
flexion to 30 degrees and with extension past 20 degrees.  
Lateral bending was described as symmetrical, and rotation 45 
degrees to the right and 30 degrees to the left, with extreme 
pain into the left shoulder.  The veteran had intact 
sensation and intact neurovascular status in the upper 
extremities.  The neurology examiner noted the 
electrodiagnostic evaluation in November 2003 did not show 
any signs of radiculopathy.  

Thus for the period prior to February 9, 2002, there is 
little objective evidence of appreciably limited range of 
motion and no reference to radiating pain.  This supports the 
10 percent evaluation which contemplates mild limitation of 
motion.  Furthermore there was no evidence of a neurologic 
component of the disability.  However, going forward from 
February 2002, there is evidence of increased manifestations 
through radiating pain into the left upper extremity and in 
October 2002, a markedly diminished range of motion to the 
left when compared to the right side.  This more nearly 
approximates moderate limitation of motion and supports the 
20 percent evaluation.  

However, from September 26, 2003, the only pertinent plane of 
motion is forward flexion and there is no report showing that 
the limitation of forward flexion more nearly approximates 15 
degrees.  For example, VA clinical records showing the  
cervical spine evaluated from late 2003 through early 2004 
include a November 2003 report of full active and passive 
ranges of motion but that side bending and rotation were 
diminished secondary to pain.  In March 2004, the range of 
motion was flexion 55 degrees, extension 45 degrees, side 
bending 40 degrees bilaterally, and rotation 60 degrees to 
the right and 40 degrees to the left.  In April 2004, the 
range of motion was flexion 55 degrees, extension 55 degrees, 
side bending 45 degrees to the right and 40 degrees to the 
left, and rotation 65 degrees to the right and 60 degrees to 
the left.  The report of VA hospitalization in July 2004 
noted full range of motion of the neck with mild pulling pain 
on full flexion. Thus his complaints of radiating pain do not 
appear to be reflected with an appreciable limitation of 
motion at this time.  Therefore, for the period from the 
September 26, 2003 the demonstrated range of motion compares 
favorably with full range of motion and as such does not more 
nearly approximate the criteria for a 30 percent evaluation.  
38 C.F.R. § 4.7. 

Regarding the thoracic (dorsal) spine, the Board observes 
that the dorsal vertebrae represent a group of minor joints 
rated on a parity with major joints and that 38 C.F.R. § 4.45 
provides that pain on movement, swelling, interference with 
sitting, standing and weight-bearing are related 
considerations.  See 38 C.F.R. § 4.45(f).  A VA examiner in 
June 1997 noted complaints of thoracic pain and reported the 
thoracic spine showed normal range of motion with tenderness 
along the midline with palpation.  At the December 1999 
hearing, he described the thoracic spine pain as continuous, 
sharp with limited motion and radiation to the lower 
extremities (T 4).  VA records show an X-ray in February 2002 
was interpreted as showing minimal to moderate-type 
osteophyte formation of the thoracic spine.  A VA examiner in 
February 2002 noted the complaint of thoracic spine pain and 
reported tenderness with palpation at T5 and T 11.  On 
reexamination on October 19, 2002, the veteran complained of 
thoracic spine pain and lower back pain.  The examiner 
reported the veteran had full rotation to 90 degrees with his 
feet planted that primarily evaluated the thoracic spine.  He 
had no radiation of symptoms with the range of motion about 
his thoracic spine.  The examiner stated that rotation of the 
thoracic spine to 90 degrees was the primary evaluation and 
that the spinal pain in general could cause pain with 
sitting.  In January 2003, the VA examiner reported that the 
veteran had limited rotation of the lumbar spine secondary to 
pain.  More recent reports do not refer to the thoracic 
spine.

The Board concludes that the June 1997 examiner reporting 
normal range of motion with tenderness and the February 2002 
examiner reporting no limitation of motion supports a 0 
percent evaluation.  However, from October 19, 2002, there is 
evidence of the spine pain interfering with sitting, a factor 
considered under section 4.45 in assessing the functional 
impairment from painful motion.  The examiner considered 
rotation the relevant plane of motion to evaluate the 
thoracic spine, and thereafter in January 2003, a VA examiner 
reported limited rotation due to pain.  Thus, viewing these 
reports liberally leads the Board to conclude that from 
October 19, 2002, there is sufficient evidence of painful or 
limited motion to support a 10 percent evaluation.  

The 10 percent evaluation was the maximum evaluation 
available under the former criteria for limitation of motion 
of the dorsal spine.  The current criteria for the 10 percent 
rating of the thoracolumbar spine include muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  The veteran more nearly 
approximates the 10 percent evaluation with findings that are 
specific to the thoracic spine showing localized tenderness.  
This is a factor considered under the current scheme and such 
would not violate the prohibition against pyramiding.  
However, these reports and subsequent clinical records do not 
refer to criteria supporting a 20 percent evaluation that for 
the thoracolumbar spine include muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The veteran does not objectively manifest 
that level of impairment.  38 C.F.R. § 4.7.




ORDER

Entitlement to service connection for a variously diagnosed 
colon disorder, including as due to undiagnosed illness is 
denied.

Entitlement to service connection for a variously diagnosed 
gastrointestinal disorder claimed as hiatal hernia, including 
as due to undiagnosed illness is denied.

Entitlement to service connection for a variously diagnosed 
skin disorder claimed as a growth on the back, including as 
due to undiagnosed illness is denied.

Entitlement to service connection for a right knee disorder, 
including as due to undiagnosed illness is denied.

Entitlement to an increased evaluation for degenerative joint 
disease of the cervical spine, rated 10 percent from May 28, 
1996, and 20 percent from February 9, 2002. is denied.

Entitlement to an increased evaluation for degenerative joint 
disease of the thoracic spine is granted from October 19, 
2002, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


